Opinion by
White, P. J.
§ 26. Appeal bond from justice's court; conditions of, etc. The appeal bond in this case is conditioned “that the said A. Worley shall prosecute his appeal, to effect, or shall pay off and satisfied any judgment or decree that may be rendered against A. Worley, the appellant in this suit.” Held, that this was a sufficient appeal bond, and that the county court erred in dismissing the appeal because of supposed defects in said bond. It did not vitiate the bond to use the word “or’’instead of the word “and” before the words “ shall pay,” etc. [Robinson v. Brinson, 20 Tex. 438; W. & W. Con. Rep. § 846.] That the words “satisfied any judgment,” etc., are used instead of the words “satisfy any judgment,” etc., and that it uses the words “ in this suit ” instead of “on such appeal,” are objections which are deemed not substantial. It is settled that the defects in an appeal bond which will defeat the jurisdiction of the court must be substantial and vital. [Zapp v. Michaelis, 56 Tex. 395.]
Reversed and remanded.